Title: John Quincy Adams to Abigail Adams, 13 December 1794
From: Adams, John Quincy
To: Adams, Abigail


          
            My dear Madam.
            The Hague December 13 1794.
          
          I hear of an opportunity from Rotterdam to Boston, but so lately that I have scarce time to write any Letters except my necessary dispatches. General Eustace goes as a passenger in this vessel, and I have given him letters of introduction to you and several other of my friends in Boston.
          Had I known of this vessel earlier I could have taken measures to send your things by her; which for the present must be postponed. I hope however we shall have occasions from Amsterdam.
          Of news I can say but little. The detail of war is as insipid in relation as it is inhuman in action. The french armies do not go into winter quarters; three days since they attempted at three several places to cross the Waal, but failed of success. The other army at Mentz last week renewed an assault upon that city five times but were still repulsed, as is pretended with great loss.— All this amounts to nothing upon the great scale. The success of the French is at this time secured almost beyond the malice of Fortune. Another campaign appears however to be inevitable
          We begin to be very anxious to hear from our friends in America; we hope they will not wait to hear of our arrival, before they write to us. It is probable that the present state of affairs in this Country may deter our merchants from sending their vessels to Holland.— You will therefore be so kind as to write by every opportunity to England, enclosing your letters under cover addressed either to Mr: Pinckney or Mr: Johnson. I shall easily receive them in either case.
          
          Before this reaches you the Treaty signed by Mr: Jay and Lord Grenville, will no doubt have reached America, and be under the discussion of the Senate. The rumour of Mr: Jay’s being further employed in negotiations for Peace is revived, and it has even been publicly said that he is gone to Paris. I have however already observed to you that I see no real prospect of Peace whatever
          At Paris, the moderate party still maintain their ascendancy and the Jacobins are nearly dissolved to appearance. I retain however the opinion upon this subject, that I expressed in my Letter to you from London.— It is the effervescence of boiling water, which only subsides for a moment after overflowing. “Moderation” like all the other principles for these five years in that Country, is the watchword of a Faction, used to oppress another faction whose watchword was “terror.” Which ever of the two prevails will extinguish the other in blood. I should not be surprized to see within six months the Jacobins restored to all the plenitude of their power and glory; though at this time they are becoming from day to day more and more unpopular.
          In England the Parliament is prorogued to the 30th: of this month, and will probably be so until the 21st: of the next. The trials for hightreason have all terminated triumphantly for the prisoners. The war becomes burdensome and unpopular; the administration is illsorted and discordant, the people are clamorous for Peace, and the Government decided for War.
          In this Country, the States of all the Provinces have recommended Negotiations for peace. The Government party pretend that they are going forward: the patriots think that they are the only persons with whom France will treat, and they most devoutly hope that the first article of the pacification may prescribe the extirpation of the present ruling power.
          Though we have no Letters from America, our intelligence is as late as the beginning of November, from thence and we are happy to find it agreeable. Peace, Prosperity, and Happiness, inseparable in their nature; that they may be all enjoyed by our Country is the most fervent wish of, Dear Madam, your affectionate Son.
          
            John Q. Adams.
          
        